DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/14/2022.
Claims 1, 3, 6, 8, and 11 have been amended. Claims 2 and 7 have been canceled. 
Claims 1, 3-6, 8-15 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 2014/0288438 A1– “Venkatraman”) in view of Chalas et al. (US 2018/0144100 A1 – “Chalas”).

Regarding Claim 1, Venkatraman teaches a system comprising:
a biometric sensor (Venkatraman: [0005], [0019]) 
a communication circuitry wirelessly connectable with an external device (Venkatraman: [Fig. 12A-B], [0018], [0116], [0376]); 
a controller, communicatively coupled to the biometric sensor and the communication circuitry (Venkatraman: [0010], [0019], [0025], [0028], [0376]), to:
receive a biometric datum from the biometric sensor at a normal frequency interval Venkatraman discloses using a sensor for obtaining data stream of a heart rate where the data is obtained based on sampling rate matching user’s activity whereas if the user is not performing any activity, it adjust the sampling rate to a resting heart rate [normal frequency interval] (Venkatraman [Fig. 9], [0026], [0132]-[0133], [0135], [0200]);
determine a relationship between the biometric datum and a predetermined threshold, wherein the predetermined threshold is variable based at least in part on a context including a geographic location of the biometric sensor Venkatraman discloses processing a sensor signal based on different data characteristic that may be varied dynamically (e.g. location) of the sensor/user, as an example, determine heart rate at different state of the user by calculating the heart rate when the user is asleep, awake, or resting where each state/condition of the user has a different heart rate level [predetermined threshold is variable] and using the determined heart rate such as resting heart rate to compute the resting rate at different locations such as home or work [context including a geographic location of the biometric sensor] where the biometric device generating heartbeat and location data respectively used to process the heartbeat waveform data as such determine a correlation [relationship] between geographical regions [context] and heartrate (Venkatraman: [0142], [0166], [0200]-[0201], [0290], [0292], [0429])
 activate, responsive to the determining, logging device from a low power state to a high power state; Venkatraman discloses a biometric monitoring device triggers [activate], acquires, and record [logging] a heart rate measurement based on motion exceeding threshold and adjusts sampling rate and control power consumption based on user’s state, motion threshold whereas if the user is asleep, the power is reduced by reducing sampling rate and when a predetermined motion threshold is exceeded , e.g. user is active, the sampling rate is increased and increasing power consumption where the system adapt operation in low power state to a higher power state [from a low power state to a high power state] (Venkatraman: [0125], [0131]-[0132], [0135], [0188], [0206], [0231], [0246], [0372], [0442])
increase a sampling rate of the biometric datum of the biometric sensor from the normal frequency interval to a higher frequency interval in accordance with the context prior to the biometric datum surpasses the predetermined threshold Venkatraman discloses the biometric device comprising a heart rate logic that determines how frequent the generate a heart rate reading and comprising dynamic triggering characteristics and tracking topology that utilizes sensors for calculating sampling heart rate increasing and decreasing frequencies based on state of a subject, e.g. asleep or sedentary [normal frequency interval], and the biometric monitoring device may adjust sensor sampling rate to increase the sampling rate or frequency when a variability is detected [in accordance with the context] during sedentary or asleep state where the device controls the sensor to operate at a higher rate sampling mode [higher frequency intervals] that is associated with an active state but used to capture variabilities while the user is still sedentary or asleep, which provides a sampling at higher frequency before the user is awake/wakes-up and exceeds sedentary or asleep heart level rate threshold [prior to the biometric datum surpasses the predetermined threshold] (Venkatraman: [0131]-[0133], [0135], [0143], [0188], [0200], [0203], [0247])
Venkatraman discloses a biometric monitoring device may trigger acquiring [activating] and recording [logging] data from sensor device via a wireless communication circuity, [0018], [0116], [0122], [0292] [0360], however, Venkatraman does not expressly discloses a logging device. 

Chalas teaches 
activate, responsive to the determining, a logging device Chalas discloses when condition(s) is recognized as a health event a data capture sensor is triggered based on triggering conditions and initiate data logging [activate a logging device] to provide complete records which may be performed by one or more device(s) (Chalas: [0024], [0033], [0036], [0047], [0060], [0066]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Venkatraman to incorporate a logging device and logging data when a health event is determined, as taught by Chalas which may help avoid resources cost for constantly logging data (Chalas: [0030]).

Regarding Claim 3 (Currently Amended), the combination of Venkatraman and Chalas teaches the system of claim 1 wherein the relationship comprises a comparison between the biometric datum and a predetermined threshold Venkatraman discloses monitoring user’s data stream to assess [comparison] if it exceeds a certain or predetermined threshold and may provide an alert (Venkatraman: [0200]-[0201], [0203], [0429]).

Regarding Claim 4 (Original), the combination of Venkatraman and Chalas teaches the system of claim 1 wherein the logging device receives a set of biometric data sampled at a higher frequency interval than the normal frequency interval Venkatraman discloses when detecting an increase in a user activity such as the user motion exceeds a threshold, the biometric device increases the sampling rate into a higher sampling rate [a higher frequency interval] (Venkatraman: [0132]-[0133], [0135], [0200]). 

Regarding Claim 5 (Original), the combination of Venkatraman and Chalas teaches the system of claim 1 wherein the logging device transmits the set of biometric data to a cloud-based retrieval system Venkatraman discloses submitting [transmitting] user data to a cloud-based system which the user may query the stored data (Venkatraman: [0122], [0376], [0379], [0417], [0434]).  

Regarding Claim 6 (Currently Amended), Venkatraman teaches a method comprising:
receiving a biometric datum from a biometric sensor at a normal frequency interval Venkatraman discloses using a sensor for obtaining data stream of a heart rate where the data is obtained based on sampling rate matching user’s activity whereas if the user is not performing any activity, it adjust the sampling rate to a resting heart rate [normal frequency interval] (Venkatraman [Fig. 9], [0026], [0132]-[0133], [0135], [0200])
determining a relationship between the biometric datum and a predetermined threshold, wherein the predetermined threshold is variable based at least in part on a context including a geographic location of the biometric sensor Venkatraman discloses processing a sensor signal based on different data characteristic that may be varied dynamically (e.g. location) of the sensor/user, as an example, determine heart rate at different state of the user by calculating the heart rate when the user is asleep, awake, or resting where each state/condition of the user has a different heart rate level [predetermined threshold is variable] and using the determined heart rate such as resting heart rate to compute the resting rate at different locations such as home or work [context including a geographic location of the biometric sensor] where the biometric device generating heartbeat and location data respectively used to process the heartbeat waveform data as such determine a correlation [relationship] between geographical regions [context] and heartrate (Venkatraman: [0142], [0166], [0200]-[0201], [0290], [0292], [0429])
activate, responsive to the determining, logging device from a low power state to a high power state; Venkatraman discloses a biometric monitoring device triggers [activate], acquires, and record [logging] a heart rate measurement based on motion exceeding threshold and adjusts sampling rate and control power consumption based on user’s state, motion threshold whereas if the user is asleep, the power is reduced by reducing sampling rate and when a predetermined motion threshold is exceeded , e.g. user is active, the sampling rate is increased and increasing power consumption where the system adapt operation in low power state to a higher power state [from a low power state to a high power state] (Venkatraman: [0125], [0131]-[0132], [0135], [0188], [0206], [0231], [0246], [0372], [0442])
increasing a sampling rate of the biometric datum from the normal frequency interval to a higher frequency interval in accordance with the context prior to the biometric datum surpasses the predetermined threshold Venkatraman discloses the biometric device comprising a heart rate logic that determines how frequent the generate a heart rate reading and comprising dynamic triggering characteristics and tracking topology that utilizes sensors for calculating sampling heart rate increasing and decreasing frequencies based on state of a subject, e.g. asleep or sedentary [normal frequency interval], and the biometric monitoring device may adjust sensor sampling rate to increase the sampling rate or frequency when a variability is detected [in accordance with the context] during sedentary or asleep state and the device controls the sensor to operate at a higher rate sampling mode [higher frequency intervals] which is associated with an active state but used to capture variabilities while the user is still sedentary or asleep, which provides a sampling at higher frequency before the user is awake/wakes-up and exceeds sedentary or asleep heart level rate threshold (Venkatraman: [0131]-[0133], [0135], [0143], [0188], [0200], [0203], [0247])
transmitting a notification to a third-party system via a communication circuitry wirelessly connectable between the biometric sensor and the third-party system Venkatraman discloses a biometric monitoring device automatically transmits an alert [notification] a second device, third device, cloud server, etc. [third-party] where the biometric monitoring device communicates wirelessly with other systems such as cloud-based system, home serve, etc. [third-party system] (Venkatraman: [0122], [0288], [0359]-[0360], [0376], [0417], [0455]).
Venkatraman discloses a biometric monitoring device may trigger acquiring [activating] and recording [logging] data from sensor device via a wireless communication circuity and data may be transmitted wirelessly to external device, cloud server, etc. [third party] using wireless communication circuity, [0018], [0116], [0122], [0292] [0360], however, Venkatraman does not expressly discloses a logging device.

Chalas teaches 
activating… a logging device; Chalas discloses when condition(s) is recognized as a health event a data capture sensor is triggered based on triggering conditions and initiate data logging [activate a logging device] to provide complete records which may be performed by one or more device(s) (Chalas: [0024], [0033], [0036], [0047], [0060], [0066]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Venkatraman to incorporate a logging device and logging data when a health event is determined, as taught by Chalas which may help avoid resources cost for constantly logging data (Chalas: [0030]).

Regarding Claim 8-10, the claims recites substantially similar limitations to claim 3-5, as such, are rejected for similar reasons as given above.

Regarding Claim 11 (Currently Amended), Venkatraman teaches a computing device comprising:
a memory having instructions stored thereon (Venkatraman [0028], [0044]) and
a processor configured to perform actions in accordance with the structures, when executing the instructions, the processor to (Venkatraman: [0028], [0044]):
receive a biometric datum from a biometric sensor at a normal frequency interval Venkatraman discloses using a sensor for obtaining data stream of a heart rate where the data is obtained based on sampling rate matching user’s activity whereas if the user is not performing any activity, it adjust the sampling rate to a resting heart rate [normal frequency interval] (Venkatraman [Fig. 9], [0026], [0132]-[0133], [0135], [0200])
determine a relationship between the biometric datum and a predetermined threshold, wherein the predetermined threshold is variable based at least in part on a geographic location of the biometric sensor Venkatraman discloses processing a sensor signal based on different data characteristic that may be varied dynamically (e.g. location) of the sensor/user, as an example, determine heart rate at different state of the user by calculating the heart rate when the user is asleep, awake, or resting where each state/condition of the user has a different heart rate level [predetermined threshold is variable] and using the determined heart rate such as resting heart rate to compute the resting rate at different locations such as home or work [context including a geographic location of the biometric sensor] where the biometric device generating heartbeat and location data respectively used to process the heartbeat waveform data as such determine a correlation [relationship] between geographical regions [context] and heartrate (Venkatraman: [0142], [0166], [0200]-[0201], [0290], [0292], [0429])
activate, responsive to the determining, logging device from a low power state to a high power state; Venkatraman discloses a biometric monitoring device triggers [activate], acquires, and record [logging] a heart rate measurement based on motion exceeding threshold and adjusts sampling rate and control power consumption based on user’s state, motion threshold whereas if the user is asleep, the power is reduced by reducing sampling rate and when a predetermined motion threshold is exceeded , e.g. user is active, the sampling rate is increased and increasing power consumption where the system adapt operation in low power state to a higher power state [from a low power state to a high power state] (Venkatraman: [0125], [0131]-[0132], [0135], [0188], [0206], [0231], [0246], [0372], [0442])
increase a sampling rate of the biometric datum from the normal frequency interval to a higher frequency interval in accordance with the geographic location prior to the biometric datum surpasses the predetermined threshold Venkatraman discloses the biometric device comprising a heart rate logic that determines how frequent the generate a heart rate reading and comprising dynamic triggering characteristics and tracking topology that utilizes sensors for calculating sampling heart rate increasing and decreasing frequencies based on state of a subject, e.g. asleep or sedentary [normal frequency interval], and the biometric monitoring device may adjust sensor sampling rate to increase the sampling rate or frequency when a variability is detected [in accordance with the context] during sedentary or asleep state where the device controls the sensor to operate at a higher rate sampling mode [higher frequency intervals] that is associated with an active state but used to capture variabilities while the user is still sedentary or asleep, which provides a sampling at higher frequency before the user is awake/wakes-up and exceeds sedentary or asleep heart level rate threshold [prior to the biometric datum surpasses the predetermined threshold] (Venkatraman: [0131]-[0133], [0135], [0143], [0188], [0200], [0203], [0247])
the logging device requests a set of biometric data sampled at the higher frequency interval than the normal frequency interval from the biometric sensor Venkatraman discloses data is recorded by a biometric monitoring device [device] which may be a wearable device or an external device where the biometric monitoring device place a sensor [requests] into a higher sampling rate [higher frequency interval] (Venkatraman [0018], [0116], [0122], [0132]-[0133], [0135], [0292], [0372], [0442]).

Venkatraman discloses a biometric monitoring device may trigger acquiring [activating] and recording [logging] data from sensor device via a wireless communication circuity, [0018], [0116], [0122], [0292] [0360], however, Venkatraman does not expressly discloses a logging device. 

Chalas teaches 
activate… a logging device Chalas discloses when condition(s) is recognized as a health event a data capture sensor is triggered based on triggering conditions and initiate data logging [activate a logging device] to provide complete records which may be performed by one or more device(s) (Chalas: [0024], [0033], [0036], [0047], [0060], [0066]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Venkatraman to incorporate a logging device and logging data when a health event is determined, as taught by Chalas which may help avoid resources cost for constantly logging data (Chalas: [0030]).

Regarding Claim 12 (Original), the combination of Venkatraman and Chalas teaches the computing device of claim 11 wherein the relationship further comprises a time Venkatraman discloses processing a sensor signal based on different data characteristic that may be varied dynamically (e.g. time) of the sensor/user where the biometric device generating heartbeat and time of day, time of a week data respectively used to process the heartbeat waveform data as such determine a correlation [relationship] between time and heartrate (Venkatraman : [0166]).

Regarding Claim 13-15, the claims recite substantially similar limitations to claim 3-5, as such, are rejected for similar reasons as given above.


Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 6-7. 
In response to the Applicant argument to the amended claims, Examiner withdraws the 101 rejection for the following reason: the claim as a whole is directed to activating a logging device based on exceeding threshold determination and adjusting sampling rate which is adjusting the operation of the device (Applicant, [0023]-[0024]). Accordingly, the claim as a whole is significantly more than the abstract idea.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 7-10.
In response to the Applicant argument that the amended limitations are not taught by the combination of Venkatraman and Chalas, Examiner respectfully disagree. Although the Applicant argument is directed to a new added feature that was not examined and searched in the prior OA, Examiner asserts that the combination of the references discloses sampling rate that is increased/decreased in accordance with a context including the geographic data a such a variability based on context such as location, time, etc. disclosed in Venkatraman: ([0142], [0166], [0200]-[0201], [0290], [0292], [0429]). Additionally, the Applicant argument that Venkatraman does not disclose any sampling rate that is increased/decreased in accordance with a context including the geographic data and prior to a biometric datum surpasses a
predetermined threshold, Examiner respectful disagree. Venkatraman discloses a heart rate measured at different state of a user such as asleep/resting, normal, active, or walking, running, etc., whereas a rate level [threshold] is set or predetermined for each state. The device adjusts the sampling rate based on sensor data that determines the activity of the user e.g. active, normal, non-active/non-sedentary state, and location(s) e.g. home or office. Based on determining changes in the user state, the sampling is adjusted according to activity state as such if a user has a resting or normal heart rate (e.g. 40-80 bpm range threshold). Moreover, Venkatraman discloses biometric monitoring device operates a sensor for sampling and determining a heart rate level for a user different states which is defining a heart rate threshold for every activity state, e.g. sedentary/asleep (normal sampling rate), or active (high sampling rate), whereas Venkatraman [0200] discloses measuring a heart rate variability during sedentary or asleep state and the device controls the sensor to operate at a higher rate sampling mode which is associated with an active state but used to capture variabilities while the user is still sedentary or asleep, and this is sampling at higher frequency before the user is awake/wakes-up and exceeds sedentary or asleep heart level rate threshold (Venkatraman: [0131]-[0133], [0135], [0142]-[0143], [0188], [0200], [0203], [0247]).
Hence, Applicant's argument regarding the reference Venkatraman and Chalas is unpersuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                 

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626